UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6668


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENTRAL SMITH, a/k/a Kentral Ward,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.       G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-00237-GRA-1)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kentral Smith, Appellant Pro Se.      Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kentral    Smith      appeals     the   district    court’s    order

denying his motion challenging the location of his detention.

We   have    reviewed   the     record   and    find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Smith, No. 6:08-cr-00237-GRA-1 (D.S.C.

filed Mar. 11, 2009; entered Mar. 12, 2009). *                  We further deny

the motions for transcript at government expense.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




      *
       To the extent Smith seeks to appeal the district court’s
order entered on September 25, 2008, denying relief on a similar
motion, we dismiss the appeal as untimely filed.    The district
court granted Smith’s motion for extension of time to file a
notice of appeal of that order, directing him to file the
notice of appeal by January 10, 2009.    Smith, however, did not
file his notice of appeal until April 27, 2009.



                                         2